Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160562
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  RAYSHAWN PACE,                                                                                      Elizabeth T. Clement
          Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices

  and
  GET WELL MEDICAL TRANSPORT
  COMPANY,
           Intervening Plaintiff-Appellant,
  and
  AFFILIATED DIAGNOSTICS OF OAKLAND,
  LLC,
            Intervening Plaintiff,
  v                                                                SC: 160562
                                                                   COA: 339777
                                                                   Wayne CC: 15-006548-NI
  JOHN DOE, ANGELA NOEL, and HOME-
  OWNERS INSURANCE COMPANY,
            Defendants,
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 8, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2020
           s0520
                                                                              Clerk